Citation Nr: 1018052	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-23 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for treatment at a non-VA medical facility incurred 
on December 24, 2006, to December 25, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran is reported to have had active military service 
from September 1964 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 decision of the Department of 
Veterans Affairs (VA) Medical Center in March 2007.

The appeal is REMANDED to the VA Medical Center in Columbus, 
Ohio.  VA will notify the appellant if further action is 
required.


REMAND

The appellant indicated on his August 2008 VA Form 9 that he 
desires a Board hearing to be conducted at his local VA 
office.  While he was scheduled for a videoconference hearing 
in May 2010, he clarified in an April 2010 statement that he 
desires a Travel Board hearing.  As the appellant's requested 
hearing has not yet been conducted, this matter should be 
REMANDED to schedule the appellant for a Travel Board hearing 
per his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) 
(2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing per his request.  Appropriate 
notification should be given to the 
appellant and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


